The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Chief Justice Murray concurred.
There was no error in admitting in evidence the book of accounts kept in the office of the alcalde. It was a register of acts done by the officer, kept by his direction, and was handed over by each alcalde to his successor as belonging to the office.
*676To entitle a book to the character of an official register, it is not necessary that it be required by an express statute to be kept, nor that the nature of the office should render the book indispensable; it is sufficient that it be directed by the proper authority to be kept. 1 Green. Ev., § 496.
Judgment affirmed.